It is ordered and adjudged by this court that the judgment of the said Court of Appeals be, and the same is hereby, affirmed for the following reasons:
(1) The evidence in the record does not tend to show that the contract between the parties was a conditional sales contract, or that the title to the property in question was to remain in the vendor until paid for by the vendee, for which reason Section 8570, General Code, does not apply; and
(2) The record fails to show that the plaintiff in error paid more than twenty-five per cent. of the purchase price of the motor truck referred to in said contract of purchase, and for which reason said Section 8570, General Code, does not apply.
Judgment affirmed.
MARSHALL, C.J., JONES, MATTHIAS, DAY, ALLEN, KINKADE and ROBINSON, JJ., concur. *Page 712